Title: John Quincy Adams to John Adams, 31 October 1795
From: Adams, John Quincy
To: Adams, John


          
            N. 14.
            My Dear Sir
            Helvoetsluys October 31. 1795.
          
          I have been detained about ten days in this place, waiting for a wind, and am very like to be detained as many more; the westerly

winds prevailing in the channel at this Season of the year almost without intermission.
          Since my arrival here I have received your favour of August 25. transmitted to me by my Brother, who remains at the Hague, with the care of our affairs during my absence.— Independent of the pleasure which a letter from you must always afford me, I cannot express the happiness it gives me, to have the repeated testimonials of your approbation, and the assurance that my performance of my duties here has been acceptable. For the force of expressions, used especially in your last Letter I endeavour to make the allowance which I feel to be necessary. As evidence of your kindness and indulgence it is gratifying in the highest degree
          But if the opinions which you mention as being entertained of my correspondence, have not received a very high colouring from parental affection, they are such as would give me still more anxiety than delight. Undeserved estimation is still more dangerous than flattery and may be much more pernicious because it must be the result of error: A baseless reputation is one of the things on earth that I should most fervently deprecate, and I hope you will not think it ridiculous, if I assure you, that to find myself so much over-rated, by judgment so respectable would be to me a subject of serious alarm. For your approbation, for that of the Executive Ministers with whom my correspondence is maintained, I can never cease to be solicitous, but I am equally desirous, that not only the expression of their opinions, but even the opinions themselves, may be confined to simple approbation; that the former may not extend to applause, nor the latter to admiration.
          These observations, with which my mind has long laboured, but which I have not hitherto ventured to communicate even in the confidence of filial affection and gratitude, may perhaps be rendered more excusable at the present moment, when the orders in consequence of which I am now at this place have been most recently received. Although the business upon which I am now employed is doubtless, the simple execution of orders, in which there will be little or no discretion admissible, and although the circumstances of local proximity and convenience for expedition, afforded the preponderant inducements for commanding my services on this occasion, yet it naturally presents itself to my mind, as an indication not barely of a continued but even of an increased confidence; I will add, of a confidence more incommensurate with my talents or

merits, than was my original appointment to this Country. Under these circumstances, I think it becomes less improper to suggest my apprehensions to you, and to guard myself against the dangers, which may derive not only to myself but to my Country from a possible opinion, too favourable to me.
          The service indeed upon which I am now ordered has nothing to please in prospect. To deal with a British Minister; to deal with him after Mr: Jay, and with the furious persecution that this Gentleman has suffered for this very transaction, fresh before my eyes, and yet rumbling in my ears, has nothing attractive to ambition, or flattering to hope. On one side the perspective is illiberal and captious negotiation, and probable failure, or such a success as will be not much better; on the other is virulent reproach and abuse to extend as usual, to my nearest friends, and lavished more on them than on me. That both these things will be combined for my endurance in the course of the business is highly probable. One or the other of them is inevitable; for the existence of the first in its utmost extent, will be the only possible protection against the certainty of the second.
          These anticipations do not however in themselves form my principal concern. I know that success is seldom at human disposal, and that censure if unmerited is an evil, not intolerable. It is not therefore the responsibility of this agency that I dread, but it is the magnitude of the trust, and my own incompetency; the first being only my personal concern; but the last involving the most important interests, and the welfare of my Country
          It is possible that the result of my present mission may ascertain the termination of my residence in Europe, independent of any act of my own will: or perhaps it will serve to give a direction to it. Your recommendation to me to return to America, at the close of a three years absence, unless removed to a different scene, and raised to an higher trust, will have as all advice from you will always have great weight in my mind. But I must assure you in the most unequivocal manner, that I have not the shadow of a wish for a more elevated rank than that in which I am now placed, and that, of the only two American Missions in Europe, where the higher character is employed, I consider the English as an object of aversion and the French of indifference.
          As there is no present prospect of vacancy in either of those places, it will be unnecessary for me to give you the numerous reasons upon which my sentiments concerning them are formed. A

dislike both of the Government and National character, perhaps amounting even to a prejudice, is the principal ground of the first, and the unsettled revolutionary State of the Country, is at least a counterbalance to any predilection I might otherwise entertain in favour of the other.
          Besides these considerations, if I had not collected a sufficient portion of the “Stoic Spirit,” to dull the edge of my ambition; if the vanity of rank, or the parade of representation had in my eyes such charms as could overpower my philosophy, I should at least teach my desires a subordination to the sentiments of Justice; at least command them to compare the merits of their claims with those of others, and be silent. If diplomatic promotion in this course of duty, be an advantage or a reward, and the occasion should occur, for bestowing it, The United States besides all their deserving Citizens at home, have other Servants in Europe in the same Station with me older in years, more versed in public affairs, entitled by long and faithful service to the notice of public recompense; and without a delirium of extravagance could I expect advancement while they remain stationary? without an arrogance of equal injustice and absurdity could I wish it?
          The situation at the Hague therefore, insignificant as it is satisfies me with an employment, which without being tedious or painful is adequate to my talents, and leaves me leisure to pursue any course of studies that may be recommended by its amusement or utility. Indeed Sir, it is a situation, in itself much preferable to that of eternal expectation in a lawyer’s office, for business which when it comes is scarcely sufficient to give bread, and procures one more curses than thanks. I may be reduced once more to the necessity of going through that trial, but as long as any other honest resource is left me, the remembrance of that probation will suffice me, and I shall not be willing to go through it again.
          As I have known from the beginning your attachment to the idea of my returning to the Bar, and as I have never disguised to you the reluctance with which I should do it, I think it necessary candidly to acknowledge, that my feelings on this subject, become daily more strongly confirmed. I shall therefore always consider the bar as a resource, but I shall certainly consider it as the last.— As to affronts from my Countrymen, I am unwilling to anticipate what I hope I shall never deserve. But if destined to this mortification, I hope to be prepared to sustain it, and shall endeavour to meet it with the Spirit not barely of a Stoic, but of a Christian; not only with the

fortitude to bear, but with the Charity to forgive. But situations like those here supposed require such efforts of extraordinary Virtue, that from diffidence of my own strength I hope not to be brought to the test. With respect to neglect, I do not fear it, because I am sure I shall never consider it as an evil. It has always been my opinion that the notice of the world is a thing to be commanded, but never solicited. The trifling portion of it that I have hitherto enjoyed, has come to me of its own accord, unexpected, and I can safely add undesired, though certainly received with pleasure. Upon this point, I think it in my power to speak with the more confidence, because I know perfectly well what it is to be neglected. I suffered it, for three long years, at my entrance into the world, when its effect was to leave even my subsistence dependent upon your kindness; and if I had not the magnanimity to endure it altogether without complaint, at least the idea never entered my head, of blaming the public for not giving me more confidence.
          I am ashamed of perceiving what a letter I have here written upon the single subject of myself. It will not however be uninteresting to parental kindness. But as it could only bear the appearance of foolish or affected Vanity to any less indulgent reader, I request particularly that it may be seen only by my mother and yourself. I will therefore mingle nothing more worthy of other perusal with it, but conclude with the usual assurance of unalterable affection from your Son
          
            John Q. Adams.
          
        